FILED
                            NOT FOR PUBLICATION                             MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM M. BRYSON, Jr.,                          No. 15-15693

               Plaintiff - Appellant,            D.C. No. 1:13-cv-01979-LJO-MJS

 v.
                                                 MEMORANDUM*
EXECUTIVE OFFICE FOR UNITED
STATES ATTORNEYS,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      William M. Bryson, Jr., a federal prisoner, appeals pro se from the district

court’s judgment dismissing his Freedom of Information Act action without

prejudice for failure to comply with a court order. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion, Ferdik v. Bonzelet, 963 F.2d

1258, 1260 (9th Cir. 1992), and we affirm.

      The district court did not abuse its discretion in dismissing Bryson’s action

after Bryson failed to respond to an order to show cause regarding missing service

documents, despite being warned that failure to comply with the order to show

cause would result in dismissal of his action. See id. at 1260-61 (setting forth

factors to consider before dismissing an action for failure to comply with a court

order).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      15-15693